Citation Nr: 1758498	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-43 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for disability of the right foot and ankle as secondary to service-connected right knee strain, status post injury to lateral collateral ligament.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2002 to September 2002.  The Veteran also served as a member of the Army National Guard of Illinois, to include a period of active duty for training from October 1994 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the July 2009 rating decision, the RO denied service connection for a disability of the foot and ankle as secondary to service-connected right knee strain, status post injury to lateral collateral ligament.

In September 2014, the Board remanded this issue for a VA examination; however, the subsequent September 2015 VA examination was deemed inadequate.  As such, in April 2016, the Board again remanded the issue of service connection for disability of the right foot and ankle for a VA examination.  In January 2017, the Veteran was provided a VA examination.  The examiner did not provide a sufficient rationale for his findings.  As a result, in April 2017, the Board referred the case for a medical expert opinion from an orthopedist with the Veteran's Health Administration (VHA).  That additional development having been accomplished and the opinion having been obtained, the issues are now ready for appellate review.

FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated right foot/right ankle disability is related to his active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for disability of the right foot and ankle as secondary to service-connected right knee strain, status post injury to lateral collateral ligament are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

The Veteran seeks service connection for  right foot and ankle disability that he believes is related to an injury he incurred during active duty service.  Resolving all doubt in the Veteran's favor, the Veteran's right foot/right ankle disability is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that his right ankle and right foot disorder are related to his active duty service, or alternatively, are secondary to his service-connected right knee strain and that he is continuing to have problems with these conditions.  The Veteran is currently diagnosed with bilateral plantar fasciitis of the ankle and foot, tendonitis and bilateral hallux limitus.  Therefore, the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303.

With respect to the in-service element, service treatment records reflect the Veteran received treatment for ankle and foot problems during active duty, including a December 1994 incident where the Veteran complained of right ankle ache, and was given an assessment of overuse.  Service treatment records also reflect a January 1995 incident of pain under his right arch for 6 weeks.  The Veteran was given an assessment of myofasciitis of the right abductor hallucis and was seen in February 1995 for a follow-up for plantar fasciitis.  A July 1998 record indicates the Veteran had a right ankle sprain, among other things, after jumping out of a boat and landing feet first on concrete in three feet of water at the water born course.  The Veteran states he has been told that he has arthritis in his foot.

The Board sought etiological opinions as to these claimed disorders on multiple occasions.  The Veteran was afforded a VA examination in June 2009.  However, the September 2014 Board decision determined that the findings in that examination report were too remote for rating purposes.  As a result, the Board remanded the right foot and ankle claim for a VA examination.  The Veteran was provided an additional examination in September 2015.  The April 2016 Board decision deemed the September 2015 VA examination report to be inadequate because no diagnosis of a foot disorder was provided, despite the current diagnosis of plantar fasciitis and ongoing VA outpatient treatment.  The Board notes that the September 2015 VA examiner provided a negative opinion; however, it was due, at least in part, to no "continuity of care" for foot problems for the six years after service.  However, this opinion did not consider the Veteran's December 2002 statement regarding ongoing complaints of foot/ankle pain.  Accordingly, in April 2016, the Board remanded the claim for another VA examination.  In January 2017, the Veteran underwent an additional VA examination.  The VA examiner determined that the Veteran's right foot and ankle disabilities were not related to, caused by, or aggravated by his service-connected right knee disability.  However, the examiner who conducted the examination did not provide a sufficient rationale for his findings.  Consequently, in April 2017, the Board referred the case for a medical expert opinion from an orthopedist with the Veteran's Health Administration (VHA).  

With regard to the issue of secondary service connection,  the orthopedist determined that the most recent physical examination of the right knee only indicated the presence of patella chondromalacia and patella crepitus, but determined that each was of such mild severity that they are unlikely to cause or aggravate any right foot pathology and that there is no evidence of any right knee pathology, or description of severe symptoms in the right knee causing a persistent limping on the ipsilateral affected extremity or any significant functional disability, or description of any acquired compensatory gait disturbance which would justify the existence of a correlation between the right knee pathology and the right foot/ankle condition.

Additionally, he opined that he could not justify the presence of a correlation between the mild right knee patellofemoral disease with crepitus and a right foot pathology which is not characterized by significant functional deficits such as, an altered biomechanical gait, or severe deformity of the foot.  Finally, he opined, that there is no proven clinical evidence in the literature that a correlation exists between different pathologies affecting multiple joints of the same extremity. 

With respect to the issue of direct service connection, the orthopedist determined that while there is no established association between the diagnosis of right ankle ligament injury, or tendonitis or mild osteoarthritis and the December 1994 overuse ankle injury and plantar fasciitis diagnosed from 1995; he did determine that the right ankle injury reported in July 1998, which was the result of a direct axial landing of both lower extremities on concrete surface during waterboarding training, could represent the rationale for a cause-effect relationship between the latter injury and the secondary development of osteoarthritis of the right ankle.  The Board notes, the orthopedist opined that a later onset of symptoms in the ankle is more likely indicative of a degenerative process (primary osteoarthritis), rather than a posttraumatic phenomenon (posttraumatic osteoarthritis). 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability in his right ankle, (2) the service treatment records that reflect the Veteran received treatment for ankle and foot problems during service, (3) his competent and credible history of relevant symptoms since service discharge, and (4) the VHA examiner's opinion that the Veteran's ankle condition could be at least partially ascribed to the Veteran's injuries during active duty service.  The evidence tends to show that the current ankle condition is at least as likely as not related to injuries incurred during the Veteran's active duty service.

Regarding the current right foot disability, the orthopedist determined that the most recent physical examination of the right knee only indicated the presence of patella chondromalacia and patella crepitus, are of such mild severity that they are unlikely to cause or aggravate any right foot pathology and that there is no evidence of any right knee pathology, or description of severe symptoms in the right knee causing a persistent limping on the ipsilateral affected extremity or any significant functional disability, or description of any acquired compensatory gait disturbance which would justify the existence of a correlation between the right knee pathology and the right foot/ankle condition.

Additionally, he opined that he could not justify the presence of a correlation between the mild right knee patellofemoral disease with crepitus and a right foot pathology which is not characterized by significant functional deficits such as, an altered biomechanical gait, or severe deformity of the foot.  Finally, he opined, that there is no proven clinical evidence in the literature that a correlation exists between different pathologies affecting multiple joints of the same extremity.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for disability of the right ankle is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for disability of the right foot/ right ankle as secondary to service-connected right knee strain, status post injury to lateral collateral ligament is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


